Order entered September 20, 2021




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-20-00858-CV

                           MICHEL B. MORENO, Appellant

                                                V.

    ALAN HALPERIN, AS TRUSTEE OF THE GFES LIQUIDATION TRUST,
                            Appellee

                  On Appeal from the 193rd Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. DC-20-01025

                                            ORDER

       Before the Court is appellant’s September 16, 2021 unopposed motion to

correct the record.1 We GRANT the motion. We DIRECT the Clerk of this Court

to transfer the supplemental clerk’s records filed on July 9, 2021 and July 26, 2021

in appellate cause number 05-21-00390-CV into this appeal.




1
  The motion is filed on behalf of appellant Michel B. Moreno and MOR MGH Holdings, LLC. As
Michel B. Moreno is the only party who filed a notice of appeal, MOR MGH Holdings, LLC is not before
the Court.
      Also before the Court is appellant’s September 7, 2021 unopposed motion

for an extension of time to file a reply brief. We GRANT the motion and extend

the time to October 14, 2021.

                                          /s/   KEN MOLBERG
                                                JUSTICE